         Case 1:15-cr-00036-DSC Document 127 Filed 07/18/19 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )       1:15cr36
                                                      )       Electronic Filing
ELIZABETH MCMAHAN                                     )



                                      ORDER OF COURT


       AND NOW, this 18th day of July, 2019, IT IS ORDERED that the sentencing hearing

previously set for 8/12/19 is continued until further order of court.



                                                      s/David Stewart Cercone
                                                      David Stewart Cercone
                                                      Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Thomas Livingston, AFPD

       (Via CM/ECF Electronic Mail)
